Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 05/09/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Otterstedt (Reg No. 37411) on 06/10/2022.

	Amendments to claim 1, 12-14, and 16 are as follow:

Claim 1
A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: 
detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; 
determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; 
identifying at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system; 
displaying at least one form template corresponding to the at least one identified resource, wherein the form template is selected, created and/or modified based on learning which content items and configuration parameters are best to display for a specific cohort, based at least in part on the real-time assessment of an operating context of the system and the cognitive state of the user;
identifying one or more possibly affected properties of the at least one relevant resource; 
based on the identified one or more properties, displaying at least one content item within the form template; 
selecting at least one action of the set of possible actions; 
wherein selecting at least one action of the set of one or more possible actions comprises: 
displaying one or more content items associated with the at least one action; and 
obtaining one or more selections by the user of respective configuration parameters for the one or more content items associated with the at least one action;
constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system, wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and 
based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the -2-YOR920161613US02computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; 
wherein: 
determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions, wherein one or more reward signals of the reinforcement learning algorithm are inversely proportional to the one or more risk values; and 
selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions, by selecting a next highest risk action above a lowest risk action when a lowest risk action has a hardware precondition which cannot be met.


Claims 12-14, and 16
(Cancel)

Amendments to the Specification are as follow:
Para 0037 line 4: Row 510 is a header row which indicates that each of the rows includes: button 510, request type 511, parameters 512, risk level 513, impacted resources 514, and sources 515.”

Conclusion
Claims 1, 5-9, and 17-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127